Exhibit 10.74

MSC.SOFTWARE CORPORATION

2006 PERFORMANCE INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
_____________________ by and between MSC.SOFTWARE CORPORATION, a Delaware
corporation (the “Corporation”), and ___________________________ (the “Grantee”)
evidences the nonqualified stock option (the “Option”) granted by the
Corporation to the Grantee as to the number of shares of the Corporation’s
Common Stock first set forth below.

 

 

Number of Shares of Common Stock:1    _______                     Award Date:
__________________

 

Exercise Price per Share:1                     $________
                Expiration Date:1,2 _____________

 

Vesting1,2   The Option shall become vested as to 25% of the total number of
shares of Common Stock subject to the Option on the first anniversary of the
Award Date. The remaining 75% of the total number of shares of Common Stock
subject to the Option shall become vested and exercisable as to an additional
25% on and after each of the second, third, and fourth anniversaries of the
Award Date.

 

The Option is granted under the MSC.Software Corporation 2006 Performance
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Option set forth herein. The Grantee acknowledges receipt of a copy of the
Terms, the Plan and the Prospectus for the Plan.

 

“GRANTEE”

 

 

 

Signature

 

 

Print Name

      

MSC.SOFTWARE CORPORATION

a Delaware corporation

 

By:______________________________________________

 

Print Name:_______________________________________

 

Title:____________________________________________

 

1

Subject to adjustment under Section 7.1 of the Plan.

2

Subject to early termination under Section 4 of the Terms and Section 7.4 of the
Plan.

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

 

•

 

Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased at
any one time, unless the number purchased is the total number at the time
exercisable under the Option.

 

  •  

Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Chief Financial Officer
of the Corporation (or such other person as the Administrator may require
pursuant to such administrative exercise procedures as the Administrator may
implement from time to time) of



--------------------------------------------------------------------------------

  •  

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 

  •  

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value on the exercise date, provided, however, that any
shares initially acquired upon exercise of a stock option or otherwise from the
Corporation must have been owned by the Grantee for at least six (6) months
before the date of such exercise;

 

  •  

any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

  •  

satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

 

4. Effect of Change in Control Event or Termination of Employment.

4.1    Possible Acceleration in Connection With a Change in Control Event. If a
Change in Control Event occurs and the Participant’s employment is terminated by
the Corporation without Cause (as defined below) within twelve (12) months after
the date of such Change in Control Event, any Options that are not then
otherwise vested (and have not previously terminated pursuant to this Agreement)
shall automatically become vested upon the occurrence of such event; provided,
however, that in the event that the Participant is covered at the relevant time
by an employment, severance, change in control or similar agreement or
arrangement with the Corporation that provides a greater benefit with respect to
the Option in the circumstances, the Participant shall be entitled to receive
such greater benefit as provided in such other agreement or arrangement. For
purposes of this Agreement, the term “Cause” shall mean the occurrence of one or
more of the following: (i) any act or failure to act within the control of the
Participant done with the intent to harm the interests of the Corporation or any
Subsidiary; (ii) any act of fraud by the Participant in the performance of the
Participant’s duties for or responsibilities to the Corporation or any
Subsidiary; (iii) any breach of fiduciary duty in the performance of the
Participant’s duties for or responsibilities to the Corporation or any
Subsidiary; (iv) the commission by the Participant of a felony or a crime
involving an act of moral turpitude; or (v) willful or repeated failure by the
Participant to adequately perform the Participant’s duties or responsibilities,
and the failure of the Participant to cure such performance issue within
fourteen (14) days following receipt of written notice thereof to the
Participant specifying such breach. In addition, the Option is subject to
termination in connection with a Change in Control Event or certain similar
reorganization events as provided in Section 7.4 of the Plan.

4.2    Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to



--------------------------------------------------------------------------------

Section 4.1 above, if the Grantee ceases to be employed by or ceases to provide
services to the Corporation or a Subsidiary, the following rules shall apply
(the last day that the Grantee is employed by or provides services to the
Corporation or a Subsidiary is referred to as the Grantee’s “Severance Date”):

 

  •  

other than as expressly provided below in this Section 4.2, (a) the Grantee will
have until the date that is 3 months after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

  •  

if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Severance Date to exercise the
Option, (b) the Option, to the extent not vested on the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 12-month period following the Severance Date and not exercised during
such period, shall terminate at the close of business on the last day of the
12-month period;

 

  •  

if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined above), the Option (whether vested or not)
shall terminate on the Severance Date.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1.

 

5. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.

 

6. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or



--------------------------------------------------------------------------------

branch post office regularly maintained by the United States Government. Any
such notice shall be given only when received, but if the Grantee is no longer
employed by the Corporation or a Subsidiary, shall be deemed to have been duly
given five business days after the date mailed in accordance with the foregoing
provisions of this Section 6.

 

7. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement (including these Terms). The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Option Agreement.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

 

8. Entire Agreement.

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

9. Governing Law and Choice of Venue.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder. For purposes of litigating any dispute that arises
under the Option or this Option Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Orange County, California, or the
federal courts for the United States for the Central District of California, and
no other courts, where this Option grant is made and/or to be performed.

 

10. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.



--------------------------------------------------------------------------------

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.